DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/903,832, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application fails to provide support for the behavior change suggestion comprising instructions for the user to control the computing device to modify the aspect of the user’s environment. As such, the effective filing date for claim 12 is 22 August 2017


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 4 and 5, the specification of the current application fails to provide adequate support for providing a first stimulus to a user for prompting a first action associated with a first bioelectrical signal data set, wherein a behavior change suggestion facilitates adjustment of a second stimulus, and providing the second stimulus to the user for prompting a second action associated with a second bioelectrical signal dataset, in combination with the other claimed elements of claim 1. As best understood by the specification, particularly with respect to the description of Figure 1A, the behavior change suggestion is generated after the first and second stimulus are provided. The current disclosure fails to adequately describe a method comprising the series of steps set forth in claims 1 and 4. Regarding claim 8, the current disclosure fails to adequately describe determining a positive reinforcement mechanism, or how a positive reinforcement mechanism is used to facilitate adjustment of at least one of lighting, temperature and sound of an advertisement or interactive content.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “generating a mental state recipe”. It is unclear what is meant by this phrase. For this examination, the phrase is being interpreted as any steps that bring a user to a specific mental state. Claim 4 recites that the behavior change suggestion facilitates adjustment of at least one of timing, frequency, and duration of a second stimulus. Claim 1, from which claim 4 depends, recites that the behavior change suggestion facilitates adjustment of an aspect of the user’s environment, wherein the aspect comprises at least one of audio-visual content, digital pictures and art, music, lighting, temperature, sound and appliances. It is unclear in claim 4 if the behavior change suggestion facilitates adjustment of the aspect of the user’s environment and, separately, adjusts at least one of timing, frequency, and duration of a second stimulus, or if the timing, frequency, and duration of the second stimulus in claim 4 is somehow associated with the aspect of claim 1. Clarification is requested. Claim 5 is rejected due to its dependence on claim 4. Claim 7 recites that the behavior change suggestion facilitates adjustment of at least one of lighting, temperature, and sound associated with the at least one of an advertisement and interactive content. It is unclear how the temperature of an advertisement or of interactive content could be adjusted. The phrasing of claim 7 also renders the claim indefinite. As currently written, the behavior change suggestion facilitates adjustment of an aspect to facilitate the adjustment of the aspect of the user’s environment. The Examiner suggests rewording claim 7 to remove one of the recitations of “facilitating adjustment”. Claim 8 recites determining a positive reinforcement mechanism analysis. This phrase renders the claim indefinite. First, it is unclear what is meant by “determining” an analysis. Does Applicant intend for the claim to state that a positive reinforcement mechanism analysis is performed? Second, the specification fails to provide an adequate description of what a positive reinforcement mechanism analysis entails. What is to be considered a positive reinforcement mechanism? For this examination, any method that determines an effect of a provided behavior change suggestion, and adjusts a behavior change suggestion based on the determined effect, will be interpreted as reading on performing a positive reinforcement mechanism analysis. Further regarding claim 8, the phrase “transmitting the positive reinforcement mechanism to the computing device associated with the at least one of the advertisement and the interactive content” is unclear. As currently written, the computing device is associated with the at least one of the advertisement and the interactive content. Furthermore, the phrase “the computing device associated with the at least one of the advertisement and the interactive content” lacks proper antecedent basis. Claim 10 recites the phrase “the first action”. This phrase lacks proper antecedent basis within the claim. For this examination, the phrase “the first action” is not being given patentable weight.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including determining a behavior change suggestion based on analysis of a bioelectrical signal dataset. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining a behavior change suggestion based on analysis of a bioelectrical signal dataset sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites transmitting the behavior change suggestion to a computing device, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The transmission of the behavior change suggestion does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the transmitted behavior change suggestion, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of collecting a bioelectrical signal dataset, generating an analysis of the bioelectrical signal dataset, transmitting a behavior change suggestion to a computing device, and collecting a second bioelectrical signal dataset. The collecting, generating, transmitting, and collecting steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea, and insignificant extra-solution activity. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes them from well-understood, routine, and conventional data gathering, analyzing, and transmitting steps used in bioelectrical signal data analysis methods prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data collection and an intended use of the behavior change suggestion (without actually effecting a change using the behavior change suggestion). The collecting, generating, determining, and transmitting steps recited in the independent claim maintain a high level of generality even when considered in combination with the dependent claims.
It is noted that claim 2 ties the judicial exception to a practical application by positively reciting that the behavior change suggestion effects a change by controlling the computing device to adjust the aspect of the user’s environment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al.’733 (US Pub No. 2007/0173733).
Regarding claim 1, Le et al.’733 discloses a method for facilitating behavior change for a user with a biosignal neuroheadset, the method comprising: with a biosignal neuroheadset (neuroheadset 102 of Figure 1B), collecting a first bioelectrical signal dataset (sections [0033], [0037-0038], and [0047-0048]); with a processor at a remote server (processor 112 of Figure 1B): generating an analysis of the first bioelectrical signal dataset (sections [0039], [0045-0046], [0053-0064], and [0070-0088]); determining a behavior change suggestion based on the analysis, wherein the behavior change facilitates adjustment of an aspect of the user’s environment, wherein the aspect comprises at least one of audio-visual content, digital pictures and art, music, lighting, temperature, sound and appliances (sections [0009], [0011], [0042], and [0093-0098]); transmitting the behavior change suggestion to a computing device (sections [0009], [0011], [0042], and [0093-0098] – the behavior change suggestion is transmitted to computing device 150 of Figure 1B); and, with the biosignal neuroheadset, collecting a second bioelectrical signal dataset (section [0098]).
Regarding claim 2, transmitting the behavior change suggestion to the computing device comprises transmitting, with the remote server, the behavior change suggestion to the computing device to control the computing device to adjust the aspect of the user’s environment (sections [0009], [0011], [0042], and [0093-0098]).
Regarding claim 3, generating the analysis comprises determining a mental state of the user based on the first bioelectrical signal dataset (sections [0029-0031]); wherein determining the behavior change comprises generating a mental state recipe based on the mental state, wherein the mental state recipe is configured to bring the user to a specific mental state (sections [0093-0098]).
Regarding claim 6, collecting the first bioelectrical signal dataset comprises collecting the first bioelectrical signal dataset associated with the user receiving first content (sections [0096-0098] – the first bioelectrical signal dataset is collected while the user interacts with the interactive environment), wherein collecting the second bioelectrical signal dataset comprises collecting the second bioelectrical signal dataset associated with the user receiving second content (sections [0096-0098] – the second bioelectrical signal dataset is collected while the user interacts with the updated interactive environment), and wherein the behavior change is associated with the second content (sections [0096-0098] – the updated interactive environment that is provided as second content to the user is provided based on the behavior change suggestion).
Regarding claim 7, the second content comprises at least one of an advertisement and interactive content (sections [0042], [0097], and [0099]), wherein the behavior change suggestion facilitates adjustment of at least one of lighting, temperature, and sound associated with the at least one of the advertisement and the interactive content to facilitate the adjustment of the aspect of the user’s environment (section [0097]).
Regarding claim 8, determining the behavior change suggestion comprises determining a positive reinforcement mechanism analysis for the user based on the analysis of the first bioelectrical signal dataset (sections [0009], [0095], and [0097-0098] discuss determining an effectiveness of the behavior change suggestion based on changes in the emotional state of the user; updates to future behavior change suggestions are implemented based on the user’s response to the initial behavior change suggestion; determining the effectiveness of each behavior change suggestion is analogous to determining a positive reinforcement mechanism), wherein transmitting the behavior change suggestion to the computing device comprises transmitting the positive reinforcement mechanism to the computing device to facilitate the adjustment of the at least one of the lighting, the temperature, and the sound associated with the at least one of the advertisement and the interactive content (sections [0009], [0095], and [0097-0098]).
Regarding claim 9, the adjustment of the aspect of the user’s environment inherently comprises modification of a software parameter of the computing device to adjust the aspect of the user’s environment (per application 152 of computing device 150 of Figure 1B).
Regarding claim 11, the method further comprises, with the processor of the remote server, determining an assessment of the effectiveness of behavior change suggestion based on the second bioelectrical signal dataset, and transmitting the assessment to the computing device (sections [0009], [0095], and [0097-0098]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Le et al.’733, as applied to claim 1, in view of Leininger et al.’999 (US Pub No. 2012/0108999).
Le et al.’733 discloses storing bioelectrical signal data associated with a set of supplemental users, wherein generating the analysis with the processor of the remote server comprises generating the analysis of the first bioelectrical signal dataset based on the bioelectrical signal data (section [0073]). Le et al.’733 fails to disclose that the stored bioelectrical signal data is anonymized bioelectrical signal data. Leininger et al.’999 teaches storing anonymized bioelectrical signal data in a remote server (section [0063]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Le et al.’733 to include storing anonymized bioelectrical signal data, as taught by Leininger et al.’999, since it would merely be combing prior art elements according to known methods to yield predictable results. Anonymizing the bioelectrical signal data of the supplemental users would help ensure the privacy of the supplemental users.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Le et al.’733, as applied to claim 1, in view of Hettrick et al.’535 (US Pub No. 2016/0095535).
Le et al.’733 discloses all of the elements of the current invention, as discussed in paragraph 10 above, except for the behavior change suggestion comprising instructions to the user to control the computing device to modify the aspect of the user’s environment. Hettrick et al.’535 discloses that control of a computing device may be performed either automatically, or by a user via instructions provided to the user (sections [0033] and [0063]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Le et al.’733 to include providing the behavior change suggestion as instructions for the user to control the computing device to modify the aspect of the user’s environment as it would be the simple substitution of one known method (manual modification of a computing device) for another (automatic control of a computing device) to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dilorenzo’931 (US Pub No. 2007/0287931) and Snell’088 (US Pub No. 2012/0265088) both teach providing a change suggestion as instructions to a user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791